Citation Nr: 1028365	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-25 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, 
Tennessee


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses for treatment at a non-VA medical facility incurred on 
March 15, 2004, and March 22, 2004..


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

The Veteran had active military service from November 1984 to 
April 1988.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2005 decision of the Department of Veterans 
Affairs (VA) Medical Center in Mountain Home, Tennessee.


REMAND

The appellant indicated on his August 2006 VA Form 9 that he 
desires a hearing to be conducted at his local VA office.  
However, the Board observes the Veteran has not been afforded a 
personal hearing.  As the appellant's requested hearing has not 
yet been conducted, this matter should be REMANDED to schedule 
the appellant for a Travel Board or videoconference hearing per 
his request.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2009).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a Travel Board or 
videoconference hearing per his request.  Appropriate 
notification should be given to the appellant and his 
representative, if any, and such notification should be 
documented and associated with the claims folder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




	                  
_________________________________________________
	MILO H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



